Jf ourtlj (Court of Appeals
                                             Antonio,

                                           January 22.2014


                                         No. 04-13-00368-CV

                                  In the Estate of Alvida Mae Aeuilar,



                                  Trial Court Case No. 2012-PC-28O2


                                           ORDER

       The Court has reviewed the reeord and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. Ai'P. 1*. 39.S. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014. to the following panel:
Chief Justice Stone. Justice Angelini. and Justice Chapa. All parties will be notiiled of the
Court's decision in this appeal in accordance with TEX. R. Am1. P. 4X.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will noi significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. Al'P. P. 39.8. Such a motion should be filed within ten (1 (I)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                               (Catherine Stone. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/tixed the seal of the
court on this January 22. 2014.




               ft ilium***